Citation Nr: 1421883	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2014, the Veteran presented testimony before the undersigned Veterans' Law Judge at a videoconference hearing held at the RO.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran filed a claim for service connection for a chest condition, which was denied in December 1972.  However, the diagnosis at that time was asthmatic bronchitis and allergic rhinitis.  Therefore, the Board finds that the Veteran's current claim for service connection COPD is a new claim. 

During his April 2014 Board hearing, the Veteran reported and his service treatment records confirm that he was treated for chest pain and congestion in service.  The Veteran also has a current diagnosis of COPD.  As the Veteran's treatment records suggest that his COPD may be related his service, a VA examination and medical opinion are needed to decide this claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated him for COPD since service.  After securing the necessary release, obtain those records.  The AOJ should also obtain the Veteran's VA Medical Center treatment records from August 2013 to the present.  Specifically, the Veteran reported being hospitalized on more than one occasion in January 1996 for a lung condition in Brooklyn.  The AOJ should obtain these records.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his COPD. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's COPD had its clinical onset in service or is otherwise related to active duty, to include whether the Veteran's COPD is related to his congestion, hay fever, and chest pain in service.  The examiner should also note that the Veteran reported smoking until 1979.  

A complete and detailed rationale should be given for all opinions and conclusions expressed. 

3.  Then, readjudicate the issue of entitlement to service connection for COPD.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



